Citation Nr: 0607518	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post fracture, 
right tibia and fibula, with traumatic arthritis, currently 
rated as 40 percent disabling, to include entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1968 and from August 1981 to October 1985 with the Army 
National Guard of Texas.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In May 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's status post fracture of the right tibia and 
fibula is manifested by X-ray evidence of arthritis, as well 
as pain, swelling, and limited motion of the right knee and 
limited motion of the right ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status 
post fracture of the right tibia and fibula, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5260, 5261, 5262, 5270, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the August 2004 
notice letter was subsequently considered by the RO in the 
October 2005 and December 2005 supplemental statements of the 
case.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in February 2001, June 2003, and December 2004.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 , and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disability is rated under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, when 
impairment of the tibia and fibula results in nonunion with 
loose motion and necessitating a brace, a 40 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  This 
is the highest rating available under this diagnostic code.

The Board has examined all other diagnostic codes pertinent 
to the knee and ankle as the veteran is entitled to be rated 
under the code(s) which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a rating in excess 
of 40 percent.  The Board has considered whether rating the 
veteran's knee and ankle disabilities separately would result 
in a higher rating.  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady, 4 Vet. App. 203.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  Normal dorsiflexion of the 
ankle is from 0 degrees to 20 degrees.  Normal plantar 
flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board has reviewed the VA outpatient treatment records, 
the reports of VA examinations from February 2001 and 
December 2004, and the treatment records from Dr. John R. 
Wiley, and at no time has the veteran had range of motion of 
less than 5 degrees of extension and 110 degrees of flexion.  
Under these codes, the veteran would meet the criteria for 
only a noncompensable rating for limitation of extension 
under Diagnostic Code 5261.  

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent evaluation may be 
assigned for malunion of os calcis or astragalus with 
moderate deformity, and 20 percent with marked deformity.  
38 C.F.R. § 4.71a; Diagnostic Code 5273.  Under Diagnostic 
Code 5272, a 10 percent rating is warranted for ankylosis of 
the subtragalar or tarsal joint in good weight bearing 
position and a 20 percent rating is warranted for poor weight 
bearing position.

Review of the evidence shows that the veteran would be 
entitled to a rating of 20 percent under Diagnostic Code 5270 
for his right ankle limitation of motion as the December 2004 
VA examination showed that the veteran was limited to 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
This is the maximum rating available under Diagnostic Codes 
5271, 5272, 5273, and 5274.  The veteran is already in 
receipt of a 40 percent rating under Diagnostic Code 5262 as 
a result of severe knee and ankle disability requiring a 
brace for support.  See VA Rating Decision, dated April 2001.

Higher ratings are available under Diagnostic Codes 5256 and 
5270; however, these codes are not applicable as there is no 
evidence of ankylosis of the veteran's knee or ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5270.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The December 2004 VA 
examiner specifically stated that there is no evidence of 
ankylosis.  Thus, a rating in excess of 40 percent is not 
warranted under this code.

A separate rating may be given under Diagnostic Code 5257, 
which provides for a 10 percent rating when there is slight 
recurrent subluxation or lateral instability of the knee, a 
20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In this case, however, although the veteran claims that he 
experiences episodes of giving way and instability, the 
record contains no objective indication of instability or 
subluxation.  Rather, the record shows that the veteran's 
right knee is stable.  For example, at the most recent VA 
medical examination in December 2004, the examiner indicated 
that there was no instability on anterior or posterior drawer 
and no varus or valgus instability in the veteran's right 
knee.  Absent objective evidence of additional disability due 
to instability or subluxation; a separate rating is not 
warranted.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  Likewise 
Diagnostic Codes 5258 and 5259 are not applicable as there in 
no evidence of removal or dislocation of cartilage.  

As a result, the Board finds that the criteria set forth in 
the Diagnostic Codes relating to the knee and ankle do not 
provide a basis to assign a rating in excess of the currently 
assigned 40 percent for the veteran's service-connected 
status post fracture, right tibia and fibula, with traumatic 
arthritis.  Furthermore, the 40 percent rating under 
Diagnostic Code 5262 may not be combined with a separate 
rating under Diagnostic Code 5271, as that would result in 
rating the ankle twice and constitute pyramiding.  Esteban, 6 
Vet. App. 259.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a higher and/or separate rating due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the 
veteran already receives the maximum rating under Diagnostic 
Code 5262, there is no basis for a higher rating based on 
these factors.  See Johnston v. Brown, 10 Vet. App. 80 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).  Therefore, a 
higher and/or separate rating for the knee under DeLuca is 
not warranted.  

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his status post right tibia and fibula 
fracture.  In addition, although the record shows that the 
veteran lost his job as a truck driver due to excessive time 
loss and has not been able to pass the Department of 
Transportation physical examination for a new job, the record 
does not show that he has any symptoms outside of the rating 
criteria for which he is not being compensated.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).

As such, the preponderance of the evidence is against a 
rating higher than 40 percent for the veteran's status post 
fracture of the right tibia and fibula, with traumatic 
arthritis.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for service-
connected status post fracture, right tibia and fibula, with 
traumatic arthritis, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


